GENWORTH FINANCIAL ASSET MANAGEMENT FUNDS FIRST AMENDMENT TO THE FUND ACCOUNTING SERVICING AGREEMENT THIS FIRST AMENDMENT dated as ofDecember 17, 2013, to the Fund Accounting Servicing Agreement dated as of February 20, 2007 (the “Agreement”), is entered into by and between GENWORTH FINANCIAL ASSET MANAGEMENT FUNDS, a Delaware statutory trust (the “Trust”) and U.S. Bancorp Fund Services, LLC, a Wisconsin limited liability company ("USBFS"). RECITALS WHEREAS, the parties have entered into the Agreement; and WHEREAS, the parties desire to amend the fees of the Agreement; and WHEREAS, Section 15 of the Agreement allows for its amendment by a written instrument executed by all parties. NOW, THEREFORE, the parties agree as follows: Exhibit B of the Agreement is hereby superseded and replaced with Amended Exhibit B attached hereto. Except to the extent amended hereby, the Agreement shall remain in full force and effect. IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to be executed by a duly authorized officer on one or more counterparts as of the date and year first written above. GENWORTH FINANCIAL ASSET MANAGEMENT FUNDS U.S. BANCORP FUND SERVICES, LLC By:/s/ Carrie E. Hansen By:/s/ Michael R. McVoy Name: Carrie E. Hansen Name: Michael R. McVoy Title:President Title:Executive Vice President 1 Amended Exhibit B to the Fund Accounting Servicing Agreemennt – Genworth Financial Asset Management Funds GENWORTH FINANCIAL ASSET MANAGEMENT FUNDS GENWORTH FINANCIAL CONTRA FUND FUND ACCOUNTING SERVICES ANNUAL FEE SCHEDULE EFFECTIVE DECEMBER , 2013 Annual fee based upon assets in the fund: Minimum annual fee: $[] ([] fund) Multiple Classes – Each class is an additional []% of the charge of the initial class. Extraordinary services - quoted separately Conversion Estimate – one month’s fee (if necessary) NOTE - All schedules subject to change depending upon the use of derivatives – options, futures, short sales, etc. All fees are billed monthly plus out-of-pocket expenses, including pricing service: $[]Domestic and Canadian Equities $[]Options $[]Corp/Gov/Agency Bonds $[]CMO's $[]International Equities and Bonds $[]Municipal Bonds $[]Money Market Instruments $[]Per fund per month – Fund of Funds $[]Equity security/month/corporate action $[] Manual security pricing/month (>10/day) Factor Services (BondBuyer) Per CMO - $[]/month Per Mortgage Backed - $[]/month Minimum - $[]/month CCO Support Services - $[]Per Year Per Fund Complex Fees are billed monthly. 2
